SCHNACKENBERG, Circuit Judge
(dissenting).
With deference to Judge Castle, I find myself in disagreement with the result which he has reached in his opinion. I would affirm the judgment of the district court, for the following reasons, inter alia:
Seyfried, by his patent No. 2,755,900 covering flexible coupling means for driv-ingly connecting the motor shaft and agitator shaft in food mixers, introduced flexible rubber couplers to overcome vibrations and poundings at the bearings. Having claimed only the use of two flexible members together and not specifically claiming, alternatively, the use of a single flexible member with a metal or nonflexible member, Seyfried applied for a reissue patent, which was issued as No. 24,607. The validity of the latter is involved in this case.
I agree with the district court that Seyfried’s reissue patent covers the same invention described in the original. Although the claims vary, the disclosure does not. The only difference is that while Seyfried originally claimed the use of the flexible member in connection with another like coupler, in the reissue he claims only the flexible member itself. The base invention (the flexible member) was not dependent on the use of two such identical flexible couplers, and, thus, the reissue patent covering the use of only one flexible member covers only matter disclosed in the original patent. Neither by specifications nor disclosures by way of drawings or otherwise are the original and reissue patent other than identical. While the original patent was limited to a coupling comprising a pair of coupling members of flexible construction, and the reissue was limited to a coupling which included one flexible coupling member without specifying the construction of the second member, it is apparent that the latter falls within the former, and so no new matter was introduced by the reissue application. This falls within the purpose of the reissue statute and does not constitute an “addition of new matter.” The patentee should not be penalized for claiming too narrowly in the original patent. Moreover, there is no proof of sales of defendants’ coupling device before the reissue patent was granted, thus no intervening rights run directly to defendant.
I would affirm the judgment of the district court that the reissued patent and the claims therein are valid and infringed by defendants.